                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         ABILENE DIVISION

DIANA COOK,                                               §
                                                          §
                  Plaintiff,                              §
                                                          §    CIVIL ACTION NO. 1:19-CV-00128-BU
v.                                                        §
                                                          §
ANDREW M. SAUL,1                                          §
Commissioner of Social Security,                          §
                                                          §
                  Defendant.                              §

                                 REPORT AND RECOMMENDATION

         The Court now considers the Unopposed Motion to Remand to Social Security

Administration filed by the Commissioner of Social Security, Andrew M. Saul (Commissioner).

Through his unopposed motion, the Commissioner asks the Court to remand this case pursuant to

the fourth sentence of 42 U.S.C. § 405(g), for further administrative proceedings before the

Appeals Council of the Social Security Administration. (Dkt. No. 17). The senior United States

district judge, by order entered on October 2, 2019, transferred this civil action to the undersigned

United States magistrate judge for further proceedings. (Dkt. No. 10).

         The parties were advised of the undersigned’s availability to exercise jurisdiction in this

case pursuant to 28 U.S.C. § 636(c); however, the parties did not provide their consent. As a result,

the undersigned is required to file a report and recommendation with respect to all dispositive

matters, including motions to remand pursuant to the fourth sentence of 42 U.S.C. § 405(g).




1
 Andrew M. Saul took office as the Commissioner of the Social Security Administration on June 17, 2019.
Commissioner Saul is automatically substituted as a party pursuant to Federal Rule of Civil Procedure 25(d). See
also section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action survives regardless of any change in the
person occupying the office of Commissioner of Social Security).

                                                          1
          After reviewing the Commissioner’s unopposed motion and the applicable law, the

undersigned finds that a hearing on this motion is unnecessary and recommends that the

Commissioner’s Unopposed Motion to Remand to Social Security Administration be GRANTED.

Accordingly, it is recommended that this case be remanded to the Commissioner pursuant to the

fourth sentence of 42 U.S.C. § 405(g), for further adjudication consistent with the Commissioner’s

motion.

       IT IS ORDERED that this case is TRANSFERRED to the docket of Senior United States

District Judge Sam R. Cummings.

SO RECOMMENDED this 30th day of December, 2019.




                                             _____________________________________
                                             JOHN R. PARKER
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
